DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on June 22, 2022.
Claims 1 and 20 have been amended and are hereby entered.
Claims 1 – 20 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed June 22, 2022, caused the withdrawal of the rejection of claims 1 – 13 and 15 – 20 under 35 U.S.C. 103 as unpatentable over Li in view of Ishibashi.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 13 and 15 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As shown below, Li renders the currently amended claims obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 13 and 15- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 claim Formula 2-2, shown here 
    PNG
    media_image1.png
    237
    271
    media_image1.png
    Greyscale
. One of the variables in Formula 2-2 is A23. However, A23 is not defined in the claim and therefore it is unclear what the scope of the compound of Formula 2-2 is.
Claims 2 – 13 and 15 – 19 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 - 13, and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170373260A1).
As per claims 1 – 13, 16 and 20, Li teaches:
A light emitting device comprising an anode, a cathode and an organic layer between the first electrode and the second electrode and comprising an emission layer, the organic layer further comprises a hole transport region between the anode and the emission layer and/or an electron transport region between the emission layer and the cathode, where the hole transport region comprises a hole injection layer, a hole transport layer, an emission auxiliary layer, an electron blocking layer, or any combination thereof, and the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof ([0007]: “Generally, an OLED comprises at least one organic layer disposed between and electrically connected to an anode and a cathode. When a current is applied, the anode injects holes and the cathode injects electrons into the organic layer(s). The injected holes and electrons each migrate toward the oppositely charged electrode. When an electron and hole localize on the same molecule, an “exciton,” which is a localized electron-hole pair having an excited energy state is formed. Light is emitted when the exciton relaxes via a photoemissive mechanism.” Appropriate layers can be defined as claimed, based on the mechanism occurring at that point in the device.)
The organic layer comprises an organometallic compound represented by Formula 1 
    PNG
    media_image2.png
    67
    390
    media_image2.png
    Greyscale
 wherein L1 is a ligand represented by Formula 1-1 
    PNG
    media_image3.png
    536
    582
    media_image3.png
    Greyscale
(Li teaches complexes represented by the formula 
    PNG
    media_image4.png
    206
    194
    media_image4.png
    Greyscale
([0010]), as useful as narrow band phosphorescent emitters ([0006]), meaning they would be in the organic layer as claimed. A specific compound taught by Li is  
    PNG
    media_image5.png
    220
    185
    media_image5.png
    Greyscale
  in [0084], where the Ar1 ring is shown to be an imidazole group.
The Markush structures of Li teach that Ar1 can also be selected to be an isoquinoline group with two nitrogen atoms, such as 
    PNG
    media_image6.png
    115
    142
    media_image6.png
    Greyscale
 ([0076]), therefore it would have been obvious to one of ordinary skill in the art to substitute the imidazole group in the above compound with an isoquinoline group as they are both taught as being predictably suitable for the Ar1 ring in the Markush structure of Li.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of long driving life and excellent electronic durability (Abstract), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
When an isoquinoline group is substituted for the imidazole group in the compound above, the compound reads on the claims wherein M1 is a transition metal, namely Platinum; L1 is a ligand represented by Formula 1-1 and n1 is 1; n2 is 0 so that L2 does not exist; A12 – A14 are groups represented by Formula 2-1, X21 in all three ring groups is N(R24), for ring A14, R24 is a C3 alkyl group, for rings A12 and A13, R24 is a binding site, X22 to X25 are C in all three ring groups, A21 in ring A14 is a C5 heterocyclic group, namely a pyridine group as required by claim 9, the other A21 rings and all the A22 rings are C6 carbocyclic groups, namely benzene rings as required by claim 9; all three ring groups are represented by Formula 2-11 in claim 10 where X26b is N-* in the A14 ring and all the other X26 variables are C(R) where two R groups in rings A12 and A13 and one R group in the A14 ring are binding sites and the remaining R groups are hydrogen; the A12 group and A13 group read on Formula 2-31 of claim 11; A11 is a group represented by Formula 3-1, where X31 is N-*, X32  and X34 are C(R) and X33 is N, R32 is a binding site and R34 is hydrogen; A31 is a C6 carbocyclic group, namely a benzene group as required by claims 12 and 13; Y12 and Y13 are C, Y11 and Y14 are N; T11 to T14 are all single bonds; L11, L12, and L13 are all single bonds, where a11, a12, and a13 are all 1; a14 is 0 so that A11 and A14 are not linked to each other; R11 to R14 are all hydrogen.)
Li teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Li as Li demonstrates this device structure was known prior to the effective filing date of the claimed invention.
As per claim 15, the prior art combination is silent with respect to the wavelength of light emission. However, since the prior art combination teaches substantially the same structure as disclosed by Applicant, the property of emission wavelength is considered to naturally flow from the structure of the prior art reference (and would be expected to fall within the range in the claim) absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. 
As per claim 17, Li teaches:
Wherein the organometallic compound is included in the emission layer ([0006]: “The present invention relates to platinum and palladium complexes that can be useful as narrow band phosphorescent emitters.”)
As per claims 18 and 19, Li teaches:
An apparatus comprising the organic-light emitting device of claim 1 wherein the apparatus is a light emitting device, an authentication apparatus or an electronic apparatus ([0086]: “The inventive compounds of the present disclosure can be useful in a wide variety of applications, such as, for example, lighting devices. In a particular aspect, one or more of the complexes can be useful as an emitter for an organic light emitting display device.”)

Allowable Subject Matter
Claim 14 is allowed
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 14, the closest identified prior art is Li (US20170373260). The following compound of Li 
    PNG
    media_image7.png
    160
    241
    media_image7.png
    Greyscale
 teaches a tetradentate Pt compound. While the Markush structures of Li teach that the isoquinoline group may contain an additional nitrogen atom, and that the carbazole may contain a nitrogen as well, the bonding of Li is different from the bonding in claimed compounds 27 – 30, and 39 – 44 which require the carbazole group to be opposite the naphthalene group, with the oxygen linker in the middle of the compounds.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789